         Case 2:19-cv-00544-MC          Document 46       Filed 07/23/20      Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




RICHARD HENRY JOHNSON, JR.,                                           Case No. 2:19-cv-00544-MC

               Petitioner,                                                OPINION AND ORDER

       v.

TROY BOWSER, Superintendent of
Two Rivers Correctional Institution,

            Respondent.
_______________________________

MCSHANE, District Judge:
       Petitioner brings this Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 and

challenges his convictions for robbery, assault, and felon in possession of a firearm. Respondent

argues that the Petition is untimely and must be dismissed. Petitioner maintains that the statute of

limitations should be tolled due to his diligence in seeking post-conviction relief and his actual

innocence. Petitioner is not entitled to equitable tolling, and the Petition is DENIED.

                                         BACKGROUND

       After two jury trials, petitioner was convicted of seven counts of Robbery in the First

Degree with a Firearm, eleven counts of Robbery in the Second Degree with a Firearm, three

counts of Assault in the Second Degree with a Firearm, and one count of Felon in Possession of
1   - OPINION AND ORDER
         Case 2:19-cv-00544-MC          Document 46        Filed 07/23/20     Page 2 of 5




a Firearm. Resp’t Ex. 101. Petitioner appealed his convictions. The Oregon Court of Appeals

affirmed, and the Oregon Supreme Court denied review. Resp’t Exs. 106-07. On March 23,

2010, the appellate judgment issued. Resp’t Ex. 108. Petitioner sought review with the Supreme

Court of the United States, and on November 15, 2010, the Supreme Court denied certiorari.

       On September 2, 2011, petitioner signed a state court petition for post conviction relief

(PCR). Resp’t Ex. 117. The PCR court denied relief, the Oregon Court of Appeals affirmed, and

the Oregon Supreme Court denied review. Resp’t Exs. 133, 137-38. On February 10, 2015, the

appellate judgment issued. Resp’t Ex. 138.

       Petitioner subsequently filed three successive PCR petitions. The first successive PCR

petition was dismissed as an improper successive petition. Resp’t Ex. 142-43. The second

successive PCR petition was dismissed for lack of jurisdiction. Resp’t Ex. 146. The third

successive PCR petition was dismissed as untimely. Resp’t Ex. 154. Petitioner unsuccessfully

appealed, and on July 30, 2018, the appellate judgment issued. Resp’t Exs. 159-60.

       On April 8, 2019, petitioner signed his federal Petition.

                                          DISCUSSION

       Generally, a petitioner must file a federal habeas petition within one year after the

challenged conviction becomes final. 28 U.S.C. § 2244(d)(l)(A).

       In this case, the one-year statute of limitations began to run, at the latest, when the

Supreme Court denied certiorari on November 15, 2010. Petitioner signed his initial PCR

petition 291 days later, on September 2, 2011, and the limitations period was tolled while his

PCR petition was pending. Id. § 2244(d)(2). The appellate judgment issued on February 10,

2015, and the statute of limitations again began to run.




2   - OPINION AND ORDER
            Case 2:19-cv-00544-MC        Document 46       Filed 07/23/20     Page 3 of 5




       Although petitioner sought further PCR relief in state court, the limitations period is

tolled only for PCR petitions that are “properly filed,” and none of petitioner’s successive PCR

petitions were properly filed within the meaning of § 2244(d)(2). Pace v. DiGuglielmo, 544 U.S.

408, 417 (2005); see also Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (for tolling to

apply “the petition cannot be untimely or an improper successive petition”). Thus, the statute of

limitations ran from February 10, 2015 to April 8, 2019, and petitioner’s federal Petition is well

beyond the one-year statute of limitations.1

       Petitioner nonetheless argues that equitable tolling should excuse his untimeliness,

because he was diligently pursuing his rights in state court. Equitable tolling is available “only if

extraordinary circumstances beyond” petitioner’s control made “it impossible to file a petition on

time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999) (citation omitted); see also Holland

v. Florida, 560 U.S. 631, 649 (2010). Petitioner must show “‘(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

timely filing.” Holland, 560 U.S. at 649 (quoting Pace, 544 U.S. at 418). Equitable tolling is

“unavailable in most cases,” because the “threshold” for its application is “very high, lest the

exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (citations

omitted).

       Petitioner fails to show that “extraordinary circumstances” prevented him from filing a

timely federal petition. See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (holding



       1
          Even if I found that the statute of limitations was tolled during the pendency of
petitioner’s successive PCR petitions, his federal Petition remains untimely. The appellate
judgment for petitioner’s third successive PCR petition was issued on July 30, 2018. Resp’t Ex.
160. Petitioner did not sign his federal Petition until April 8, 2019, after 252 days had elapsed.
As noted above, 291 days elapsed between issuance of final judgment on petitioner’s direct
appeal and the filing of his first PCR petition. Thus, a total of 543 days elapsed before petitioner
filed his federal Petition, and it remains untimely.
3 - OPINION AND ORDER
         Case 2:19-cv-00544-MC            Document 46       Filed 07/23/20      Page 4 of 5




that “a pro se petitioner’s lack of legal sophistication is not, by itself, an extraordinary

circumstance warranting equitable tolling”). Further, petitioner does not explain why he waited

291 days to file his initial PCR petition or why he waited an additional 252 days to sign his

federal Petition after his successive PCR proceedings had concluded. Thus, he does not establish

diligence and equitable tolling does not excuse the untimeliness of his Petition.

        Finally, petitioner argues that the statute of limitations should be tolled due to his actual

innocence. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (holding that a claim of actual

innocence may overcome the one-year statute of limitations). To successfully invoke the actual

innocence exception, “a petitioner must demonstrate that in light of new evidence, it is more

likely than not that no reasonable juror would have found the petitioner guilty beyond a

reasonable doubt.” Jones v. Taylor, 763 F.3d 1242, 1247 (9th Cir. 2014) (internal quotation

marks and citations omitted). “This new evidence must be reliable, and the reviewing court ‘may

consider how the timing of the submission and the likely credibility of the affiants bear on the

probable reliability of that evidence.’” Id. (quoting Schlup v. Delo, 513 U.S. 298, 332 (1995)).

Along with the new evidence, the court must consider all evidence of record to make “a

probalistic determination about what reasonable, properly instructed jurors would do.” Schlup,

513 U.S. at 329.

        Petitioner contends that he is actually innocent of several unspecified offenses because

his codefendant was acquitted, in a separate trial, of theft of a firearm – apparently the same

firearm petitioner was accused of possessing. Petitioner argues that, because his codefendant was

acquitted of stealing the firearm, “no reasonable juror would have found petitioner guilty of ever

having been in possession of the same .357 revolver on December 15, 2005, implied to govern

subcategory count(s) 1-14, 17-22, and 25-27.” Pet’r Br. in Support at 9 (ECF No. 29).


4   - OPINION AND ORDER
            Case 2:19-cv-00544-MC       Document 46       Filed 07/23/20     Page 5 of 5




        Petitioner’s argument fails to establish factual innocence. Petitioner does not show that

this evidence is “new” or that his codefendant’s acquittal on theft charges would have resulted in

a different outcome at trial. Several witnesses testified that petitioner possessed a firearm when

committing several armed robberies, and petitioner himself admitted to possessing a firearm.

Transcript of Proceedings at 627-28, 1707, 1714-16, 1721-22.

        Accordingly, the actual innocence exception does not excuse the untimeliness of his

Petition.

                                         CONCLUSION

        The Petition for Writ of Habeas Corpus (ECF No. 2) is DENIED, and petitioner’s

Motions for Stay, to Void Judgment, for Evidentiary Hearing, and for Declaratory Judgment

(ECF Nos. 28, 38, 40, 42, 43) are DENIED. A Certificate of Appealability is denied on the basis

that petitioner has not made a substantial showing of the denial of a constitutional right pursuant

to 28 U.S.C. § 2253(c)(2).

IT IS SO ORDERED.

        DATED this 23rd day of July, 2020.


                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge




5   - OPINION AND ORDER
